Citation Nr: 0725407	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  99-06 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from October 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In September 2006, the veteran attended a hearing before the 
undersigned Veterans Law Judge at the Oakland, California RO.  
At the hearing, the veteran withdrew, in writing, his appeal 
of the claims for service connection for urethritis and a 
left knee disorder and a new and material evidence claim for 
a left shoulder disorder.  38 C.F.R. § 20.204 (2006).  Hence, 
those issues are no longer in appellate status.

Also, the veteran submitted additional evidence at the 
hearing and waived the right to have the evidence initially 
reviewed by the RO.  38 C.F.R. § 20.1304.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon review of the claims folder the Board finds that further 
development is warranted.

The veteran is currently diagnosed as having PTSD.  

The veteran argues that service connection is warranted for 
PTSD as a result of being subjected to a typhoon while aboard 
the USS Paricutin in 1971 in the South China Sea.  He claims 
that bombs broke loose during the storm and 20 to 30 people 
were hurt.  Initially, he claimed that his ship was subjected 
to Typhoon Pamela and was badly damaged and dry-docked at 
Concord Naval Weapons Center for repairs.
The US Army and Joint Services Records Research Center 
(JSRRC) could not corroborate the veteran's contention.  
JSRRC noted that its research of the USS Paricutin deck logs 
from June to August 1970 and January to April 1971 did not 
show that it encountered a typhoon or tropical storm.  

At a September 2006 hearing, the veteran's representative 
reported that in his original stressor statement, the veteran 
had mistakenly cited the name of the typhoon in question to 
be Pamela, when in fact, it should have been Typhoon Joan.  
The veteran submitted additional evidence at the hearing in 
support of his new contention.  The evidence (which consisted 
of lay statements, internet articles and photographs) 
indicated that there was a Typhoon Joan in October 1970. 

The research conducted by JSRRC did not encompass the month 
and year currently reported by the veteran and thus, this 
additional stressor statement should be sent to JSRRC for 
verification.  The Board finds a remand is necessary to allow 
for further development of the veteran's claimed in-service 
stressor.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A are fully satisfied, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating or effective date for the veteran's 
claim for service connection for PTSD.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The AMC should review the file and 
prepare a summary of the veteran's 
stressor with regard to being subjected to 
Typhoon Joan in October 1970.  The AMC 
should then draft a letter asking the 
JSRRC to provide any available information 
that might corroborate the veteran's 
asserted in-service stressor.  The JSRRC 
should be given the following: a copy of 
the prepared summary, a copy of the 
veteran's DD Form 214, and any service 
personnel records obtained showing service 
dates, duties, and units of assignments.

3.  If the JSRRC requests more specific 
descriptions of the stressors in question, 
the veteran must be notified and requested 
to provide the necessary information.

4.  If, and only if, any stressors are 
corroborated as a result of the requested 
development, the veteran should be 
scheduled for a VA psychiatric 
examination.  The claims folder must be 
made available to the examiner.  If the 
veteran's symptomatology is indicative of 
PTSD, the examiner should provide a 
medical opinion as to whether it is at 
least as likely as not that the veteran's 
PTSD is the result of his exposure to the 
corroborated stressor(s) in service, as 
opposed to being due to some other factor 
or factors. 

5.  After conducting any additional 
indicated development, the issue on appeal 
should be readjudicated.  In the event 
that the claim is not resolved to the 
satisfaction of the appellant, he and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  He should be 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).




